Citation Nr: 1615392	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-04 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability (claimed as back pain).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

In February 2014, the Board remanded this appeal to the RO.

In August 2014, the Veteran submitted additional evidence in support of his appeal.  Because the Veteran's representative waived initial agency of original jurisdiction (AOJ) of any additional submitted evidence in July 2014 correspondence, the Board finds that a remand is not required for consideration of any additional evidence submitted after that date, to include the evidence submitted in August 2014.  38 C.F.R. § 20.1304(c) (2015).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a lumbosacral spine disability (which he characterized as back pain) during active service.  He specifically contends that he injured his lumbosacral spine as a result of an in-service parachute injury.  The Board acknowledges that this claim previously was remanded to the AOJ in February 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").  

In its February 2014 remand, the Board noted that the Veteran's DD Form 214 had indicated that he was awarded a Parachute Badge and that his service treatment records were negative for complaints, treatments or diagnoses related to any lumbar spine disorder.  As a result, the Board remanded the claim to obtain an etiological opinion.

Such opinion was obtained in March 2014.  The VA examiner opined that it was less likely as not that the Veteran's lumbosacral spine disability was due to or related to his military service as it was most likely due to wear and tear which occurred with aging and not a parachute jump from over 40 years ago.  Unfortunately, however, the March 2014 examiner did not provide a rationale for his negative nexus opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In light of this deficiency, the Board finds that, on remand, an addendum opinion must be obtained.

The Board notes that judicial review is frustrated in this appeal by the AOJ's apparent failure to comply with the prior remand directives.  The Board also notes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in June 2014 without complying with the February 2014 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbosacral spine disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran not to resubmit any records previously submitted to VA.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Thereafter, return the claims file and a copy of this REMAND to the March 2014 VA examiner for an addendum opinion.  If the examiner who drafted the March 2014 opinion is unavailable, then this opinion should be provided by another appropriate clinician.  

Following a review of the claims file, the examiner or another appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability is related to active service or any incident of such service, to include sustaining a back injury while performing a parachute jump in October 1971.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then examiner or another appropriate clinician must explain why this is so.

The examiner is advised that the Veteran contends that he injured his back following a parachute jump in October 1971 during active service. The examiner also is advised that the lack of service treatment records showing a lumbosacral spine disability is not evidence that such disability did not occur during service. 

In answering the question posed above, the examiner or another appropriate clinician is advised that the Veteran is competent to report injuries and symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, then the examiner or another appropriate clinician should provide a complete rationale for doing so.

3.  Review the completed opinion, once obtained, and determine whether it is in substantial compliance with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

